The
delegation of Peru is greatly pleased, Sir, at your election
to the presidency of the General Assembly at its fifty-fourth
session, especially since Peru was an active participant in
Namibia’s independence process, which was advanced by
the United Nations. As the first speaker at this morning’s
meeting I am particularly pleased to congratulate you and
the other officers of the General Assembly.
The arrival of the new millennium is a great historic
opportunity to initiate an era of peace, progress and well-
being, from which no people on Earth should be excluded.
That requires a greater commitment on the part of the
international community to create conditions that will
enable developing nations properly to channel their own
energy and potential with a view to achieving
comprehensive national development.
At the height of the twentieth century, the majority
of the world’s peoples remain mired in the social, cultural
and technological conditions of the nineteenth century —
or even of earlier centuries. We shall be able truly to
speak of a new era only if our aspirations for the twenty-
first century and the third millennium become tangible
reality for those peoples and if those peoples succeed in
fulfilling their own legitimate aspirations: in other words,
if a globalized world can globalize well-being and dignity.
The conversion of our economies to adapt them to
globalization has social costs which we can bear provided
that this process assures us a future of development and
well-being, not one of additional frustrations. Such
frustrations could arise if our national economies, rather
than growing stronger, are weakened by economic
opening based on unequal or unjust terms of trade. The
reaction, which no one wishes to see, could be a return to
defeated economic ideas.
In speaking of my own country, Peru, I can say that,
like other peoples, it inherited a heavy burden of injustice
and backwardness, but it also has an extraordinary future-
looking calling that has made it possible over the past 10
years for our country to become an emerging economy.
That future-looking calling has enabled us to defeat
the totalitarian, terrorist designs of the Shining Path and
of the Tupac Amaru Revolutionary Movement. It was the


latter group that seized the residence of the Japanese
Ambassador in 1996.
The destructive capacity of such criminal activity is on
the increase thanks to access to new technology, and today
it threatens every region and every continent. If it is not
duly stopped, it will undoubtedly become the nightmare of
the twenty-first century. Both internal and external peace
are essential for the coming of the new era that we are
championing.
In 1998, Peru and Ecuador were at a crossroads: either
to pursue the path of armed conflict, the situation typical of
the entire century, which has led to the destruction of
peoples; or to follow the path of peace, the only possibility
for development. Peru and Ecuador chose peace. The 1998
peace agreement between Peru and Ecuador was the
product of two equally important factors: the political will
of two Governments taken to its ultimate conclusion; and
the capacities, energy and awareness of two peoples
determined to overcome old prejudices and work towards
a future of development. Ecuador and Peru intend to reach
the twenty-first century without the baggage of the
nineteenth. Peace has opened up possibilities for the
development of Peru and of Ecuador thanks to savings in
resources once earmarked for defence, and it has shown
again that Latin America is a mature region that rejects
warlike tension.
But tranquility in our region has been disturbed by the
alliance of drug trafficking and terrorism. In some cases,
these criminal activities have created power sufficient to
challenge States as well as to upset the world economy:
illicit drug money may have infiltrated productive,
commercial and even political activities. Terrorism and drug
trafficking therefore represent a threat to modern society
and to good governance.
In general terms, poverty, terrorism, drug trafficking
and racial discrimination are the main barriers to our
glimpsing the new era that as civilized peoples we propose
to reach. Our task and our commitment is to overcome
these obstacles with firm political will if we want this
transitional period in which we live to mark the threshold
of a new era for mankind.
The concepts of democracy and fairness must prevail.
It is important to promote democracy within countries, but
also to promote it between countries and between peoples.
Democracy applies not only to the internal structure of
States, but also to the international relations that will
determine the fate of the world.
Human rights raised to their maximal power and
highest expression are the rights of peoples, and all
peoples have a right to the future.














